Case 1:20-cv-20712-JLK Document 3 Entered on FLSD Docket 02/24/2020 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                   CASE NO.: 20-cv-20712-JLK

 MIKEADA EFFS, an individual,

        Plaintiff,
 vs.

 CITY OF MIAMI, a Florida municipality,
 CITY       OF        MIAMI         POLICE
 DEPARTMENT,           and    administrative
 subdivision of the City of Miami; and
 ALEXI FIGUEROA, individually and as a
 former police officer of the City of Miami
 Police Department,

       Defendants.
 ___________________________________/

                     DEFENDANT CITY OF MIAMI’S MOTION TO DISMISS
                             AND MEMORANDUM OF LAW

        Defendant CITY OF MIAMI (“CITY”), by and through undersigned counsel, and

 pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure hereby moves to dismiss the

 complaint removed from state court [D.E. 1-2] for failing to state plausible claims for relief. The

 complaint should be dismissed because it fails to state claims for relief under 42 U.S.C. section

 1983 or the Florida Civil Rights Act of 1992. Moreover, the complaint fails to state a cause of

 action for respondeat superior because sovereign immunity has not been waived for the alleged

 criminal conduct of Defendant Figueroa in sexually assaulting the Plaintiff outside the course

 and scope of his employment. Finally, the City of Miami Police Department is not an entity

 capable of being sued and should be dismissed with prejudice.

        This case arises from Plaintiff’s January 26, 2016 encounter with former City Police

 Officer Alexi Figueroa (“FIGUEROA”). [D.E. 1-2]. On the date in question, Plaintiff alleges
Case 1:20-cv-20712-JLK Document 3 Entered on FLSD Docket 02/24/2020 Page 2 of 8



 she was walking in the area of N.W. 7th Avenue and 80th Street when she was approached by

 Figueroa in his police vehicle and he lowered his window and ordered her to get in the vehicle.

 [D.E. 1-2, ¶¶ 21-23]. Plaintiff alleges she complied with Figueroa’s request and sat in the front

 passenger seat. [D.E. 1-2, ¶ 24]. Plaintiff alleges Figueroa asked her if she wanted to be “friends

 with benefits.” [D.E. 1-2, ¶¶ 27-29]. Plaintiff further alleged Figueroa leaned towards her,

 kissed her on the lips without her consent, and stuck his hand on her right bare breast. [D.E. 1-2,

 ¶ 30]. Plaintiff claims she pulled away from Figueroa and exited the police vehicle. [D.E. 1-2, ¶

 31]. According to her complaint, Plaintiff left the scene, went home and a family member called

 911 to report the incident. [D.E. 1-2, ¶ 33]. The complaint alleges the City and the Miami-Dade

 State Attorney’s Office investigated the incident and Figueroa was ultimately arrested and

 charged with false imprisonment and battery upon Plaintiff.         [D.E. 1-2, ¶ 38].     The City

 terminated Figueroa as a police officer and his termination was upheld in a binding arbitration

 decision finding that the City terminated Figueroa upon just cause. [D.E. 1-2, ¶¶ 39-40].

         Plaintiff filed her complaint in state court alleging the following counts against the City:

 (1) deprivation of rights under color of law arising under 42 U.S.C. section 1983 and the Florida

 Civil Rights Act of 1992; and (2) vicarious liability. [D.E. 1-2]. In addition, Plaintiff attempted

 to bring two claims against the City of Miami Police Department in counts III and IV. [D.E. 1-

 2]. The remaining counts of the complaint (V through IX) pertain to Defendant Figueroa. [D.E.

 1-2].

                                   MEMORANDUM OF LAW

 I.      Motion to dismiss standard

         “Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a short and plain

 statement of the claim showing that the pleader is entitled to relief.” Ashcroft v. Iqbal, 129 S.Ct.
Case 1:20-cv-20712-JLK Document 3 Entered on FLSD Docket 02/24/2020 Page 3 of 8



 1937, 1949 (2009). “To survive a motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to state a claim to relief that is plausible on its face.” Id. at 1949. A

 plausible entitlement to relief exists “when the allegations in the complaint traverse the

 thresholds separating the ‘conclusory’ from the ‘factual’ and the ‘factually neutral’ from the

 ‘factually suggestive.’” Barton v. Florida, 2007 WL 1724943 (N.D. Fla. 2007) (citing Bell

 Atlantic Corp., 127 S.Ct. at 1958, n. 5). Finally, if a complaint contains a claim that is facially

 subject to an affirmative defense, that claim may be dismissed under Rule 12(b)(6). Gregory v.

 Miami-Dade County, 86 F.Supp.3d 1340, 1343 (S.D. Fla.,2015) (dismissing claims of battery

 and false imprisonment against County on affirmative defense of sovereign immunity).

 II.    The complaint does not establish a plausible claim for municipal liability under
        42 U.S.C. section 1983.

        Section 1983 of Title 42 of the United States Code provides in pertinent part:

        Every person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory of the District of Columbia subjects, or causes to
        the subjected, any citizen of the United States or other person within the
        jurisdiction thereof to the deprivation of any rights, privileges, or immunities
        secured by the Constitution and laws, shall be liable to the party injured in an
        action at law, suit in equity, or other proper proceeding for redress. . . .42 U.S.C.
        § 1983.

        In order to prevail on a claim for relief pursuant to Title 42 U.S.C. section 1983, a

 plaintiff “must show violation of a constitutionally protected liberty or property interest and

 deliberate indifference to constitutional rights” Rivas v. Freeman, 940 F.2d 1491, 1496 (11th

 Cir. 1991). It is well settled that there is no respondeat superior liability under section 1983

 making a municipality liable for the wrongful actions of its police officers.             Monell v.

 Department of Social Services, 98 S.Ct. 2018, 2038 (1978). “To impose section 1983 liability on

 a municipality, a plaintiff must show: (1) that his constitutional rights were violated; (2) that the

 municipality had a custom or policy that constituted deliberate indifference to that constitutional
Case 1:20-cv-20712-JLK Document 3 Entered on FLSD Docket 02/24/2020 Page 4 of 8



 right; and (3) that the policy or custom caused the violation.” Casado v. Miami-Dade County,

 340 F.Supp.3d 1320, 1326 (S.D. Fla. 2018).           “A plaintiff seeking to recover pursuant to

 § 1983 from a municipality must demonstrate that the official policy or custom was the moving

 force of the constitutional violation.” Whittington v. Town of Surfside, 490 F.Supp.2d 1239,

 1258 (S.D. Fla. 2007).

        To substantiate her federal claim against the City, Plaintiff alleged only four paragraphs. [D.E.

 1-2, ¶¶ 41-44].    In sum, Plaintiff alleged that Defendant Figueroa, while acting as a law

 enforcement officer employed by the City on duty, wearing a police uniform and using City

 property,…subjected Plaintiff to the deprivation of her rights with no reasonable basis. [D.E. 1-

 2, ¶ 43]. Plaintiff has done nothing more than plead respondeat superior liability against the

 City. There are no specific allegations that an official policy or custom was the moving force of

 Plaintiff’s alleged constitutional violations. Based on the well-established authority cited above,

 the complaint fails to state a claim for municipal liability under 42 U.S.C. section 1983 and

 should be dismissed.

 III.   The complaint fails to state a claim arising under the Florida Civil Rights Act.

        In Count I, Plaintiff alleged in conclusory fashion that her action arises under, “…the Florida

 Civil Rights Act of 1992, §§ 760.01-760.11, Fla. Stat….” [D.E. 1-2, ¶ 42]. A review of the statutory

 scheme reveals Plaintiff’s reliance on this statute is misplaced. Section 760.01 of the Florida

 Statutes states the following general purpose of the Florida Civil Rights Act of 1992:

                The general purposes of the Florida Civil Rights Act of 1992 are to
                secure for all individuals within the state freedom from discrimination
                because of race, color, religion, sex, pregnancy, national origin, age,
                handicap, or marital status and thereby to protect their interest in
                personal dignity, to make available to the state their full productive
                capacities, to secure the state against domestic strife and unrest, to
                preserve the public safety, health, and general welfare, and to promote
Case 1:20-cv-20712-JLK Document 3 Entered on FLSD Docket 02/24/2020 Page 5 of 8



                 the interests, rights, and privileges of individuals within the state. Fla.
                 Stat. § 760.01.
 The statute makes it unlawful to discriminate because of race, color, religion, gender, pregnancy, national

 origin, age, handicap, or marital status in the areas of education, employment, housing or public

 accommodations and provided for a cause of action for damages. Fla. Stat. § 760.07. The statute goes on

 to discuss discrimination in places of public accommodation and unlawful employment practices. Fla.

 Stat. §§ 760.08 and 760.10. The statute is inapplicable to the facts alleged here. Plaintiff does not allege

 she suffered discrimination in the areas of education, employment, housing or public accommodations.

 The complaint is devoid of any factual allegations supporting a claim under the Florida Civil Rights Act

 and should be dismissed.

 IV.     Sovereign immunity bars Plaintiff’s claim for respondeat superior.

         Sovereign immunity bars Plaintiff from bringing tort claims against the City for the

 conduct of its employees which are outside the course and scope of employment. Here, the

 alleged conduct of Figueroa cannot be construed as arising in the course and scope of his

 employment when he kissed Plaintiff and fondled her breast. Florida Statute section 768.28

 governs the limited waiver of sovereign immunity in tort actions against Florida governmental

 agencies. Fla. Stat. § 768.28. Subsection 768.28(9) provides:

                 “The exclusive remedy for injury or damage suffered as a result of
                 an act, event, or omission of an officer, employee, or agent of the
                 state or any of its subdivisions or constitutional officers shall be by
                 action against the governmental entity, or the head of such entity in
                 her or his official capacity, or the constitutional officer of which
                 the officer, employee, or agent is an employee, unless such act or
                 omission was committed in bad faith or with malicious purpose or
                 in a manner exhibiting wanton and willful disregard of human
                 rights, safety, or property.” Fla. Stat. § 768.28(9) (emphasis
                 added).

         Casey v. City of Miami Beach, 789 F.Supp.2d 1318, 1320–21 (S.D. Fla. 2011), is

 instructive on this point and is nearly identical to the facts in the instant action. In Casey,
Case 1:20-cv-20712-JLK Document 3 Entered on FLSD Docket 02/24/2020 Page 6 of 8



 Plaintiff attempted to sue the City of Miami Beach for vicarious liability for the conduct of one

 its police officer when it was alleged the officer arrested Casey then fondled her breasts, put his

 hands down her pants, put his tongue down her throat and rubbed her upper thighs with his

 hands. Id. Based on those facts, Judge Martinez applied Florida’s sovereign immunity statute

 and held the officer was not acting within the course and scope of his employment and dismissed

 the vicarious liability claims against the City of Miami Beach. "Here, the sexual battery was not

 activated by any purpose to serve the City. Plaintiff's conclusory allegations with regard to

 Macias's actions being within his course and scope of employment do not change this fact. There

 is no construction of the facts alleged in this case that will support a cause of action against the

 City for vicarious liability for the sexual battery. Thus, the Court finds Macias was not acting

 within the course and scope of his employment when he sexually assaulted Plaintiff after driving

 her to a dark alley subsequent to her arrest.” Casey v. City of Miami Beach, 789 F.Supp.2d

 1318, 1320–21 (S.D. Fla. 2011). Based on the foregoing, Plaintiff’s respondeat superior claim

 should be dismissed with prejudice under Florida’s sovereign immunity statute.

 V.     The City of Miami Police Department is not an entity capable of being sued.

        Under Rule 17(b) of the Federal Rules of Civil Procedure, capacity to sue or be sued shall

 be determined by the law of the state in which the district court is held. Under Florida law,

 “[w]here a police department is an integral part of the city government as the vehicle through

 which the city government fulfills its policing functions, it is not an entity subject to suit.”

 Florida City Police Department v. Corcoran, 661 So.2d 409, 410 (Fla. 3rd DCA 1995)(quoting

 Eddy v. City of Miami, 715 F. Supp. 1553, 1556 (S.D. Fla. 1989).               Under Florida law,

 municipalities have the power to sue and be sued, see Art. VIII, § 2(b), Fla. Const.; Fla. Stat. §

 166.021, but this does not necessarily extend to a police department. In addition, the City of
Case 1:20-cv-20712-JLK Document 3 Entered on FLSD Docket 02/24/2020 Page 7 of 8



 Miami Code at § 42-3 provides that the “responsibilities of the police department shall include,

 but not be limited to, the activities of police administration, traffic control, police patrols,

 training, criminal investigation, vehicle inspection, police property, police records and complaint

 center.” This section further provides that the Police Department is subject to the “..supervision

 and control of the city manager in all matter.” Id. Therefore, the City of Miami Police

 Department meets the “integral” standard, and the action should be dismissed because Defendant

 is not an entity subject to suit. See also Lomax v. City of Miami Police Dept., 2010 WL 2163497

 (S.D. Fla. 2010).

        WHEREFORE, the City requests the Court dismiss the complaint with prejudice.

                                              VICTORIA MÉNDEZ, City Attorney
                                              CHRISTOPHER A. GREEN,
                                              Senior Assistant City Attorney
                                              Attorneys for Defendant
                                              444 S.W. 2nd Avenue, Suite 945
                                              Miami, FL 33130-1910
                                              Tel.: (305) 416-1800
                                              Fax: (305) 416-1801
                                              Email: cagreen@miamigov.com
                                              Secondary Email: kjones@miamigov.com
Case 1:20-cv-20712-JLK Document 3 Entered on FLSD Docket 02/24/2020 Page 8 of 8



                                                   By: /s/ Christopher A. Green

                                                        Christopher A. Green,
                                                        Senior Assistant City Attorney
                                                        Florida Bar No. 957917

                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on February 24, 2020, I electronically filed the foregoing document

 with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

 day on all counsel of record or pro se parties identified on the attached service list in the manner specified,

 either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

 manner for those counsel or parties who are not authorized to receive electronically Notices of Electronic

 Filing.


                                                   By: s/ Christopher Green
                                                   Christopher A. Green
                                                   Assistant City Attorney
                                                   Florida Bar No. 957917



 Georgia Robinson, Esq.,
 3500 N. State Road 7, Suite 437,
 Fort Lauderdale, Florida, 33319
 robinsonlawmediation@gmail.com.
